      Case 1:19-cv-01464-NONE-SAB Document 43 Filed 09/23/20 Page 1 of 2



1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   CHARLES TRAYZON GILBERT,                       )   Case No.: 1:19-cv-01464-NONE-SAB (PC)
                                                    )
12                  Plaintiff,                      )
                                                    )   ORDER LIFTING STAY OF PROCEEDINGS,
13          v.                                          AND AMENDED DISCOVERY AND
                                                    )   SCHEDULING ORDER
14                                                  )
     KATHLEEN ALLISON, et.al.,
                                                    )   (ECF Nos. 32, 33)
15                  Defendants.                     )
                                                    )
16                                                  )
                                                    )
17                                                  )
18          Plaintiff Charles Trayzon Gilbert is appearing pro se and in forma pauperis in this civil rights
19   action pursuant to 42 U.S.C. § 1983.
20          On June 2, 2020, the Court set this case for settlement conference before Magistrate Judge
21   Barbara A. McAuliffe on September 22, 2020, and stay the proceedings for 120 days. (ECF No. 71.)
22          A settlement conference was conducted on September 22, 2020, but the case did not settle.
23   Therefore, the Court will lift the stay and amend the discovery and scheduling order.
24          Accordingly, it is HEREBY ORDERED that:
25          1.      The stay imposed on June 2, 2020 is LIFTED;
26          2.      The May 12, 2020 discovery and scheduling order is amended as follows:
27                  a.      Exhaustion Motion Filing Deadline: December 23, 2020
28                  b.      Deadline to Amend Pleadings: March 23, 2021
                                                        1
      Case 1:19-cv-01464-NONE-SAB Document 43 Filed 09/23/20 Page 2 of 2



1                     c.     Discovery Deadline: May 24, 2021

2                     d.     Dispositive Motion Deadline: July 23, 2021; and

3             3.      All other provisions of the Court’s May 12, 2020 order remain in full force.

4
5    IT IS SO ORDERED.

6    Dated:        September 23, 2020
7                                                       UNITED STATES MAGISTRATE JUDGE

8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                          2
